Citation Nr: 0510539	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected residuals of nose injury with facial scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a compensable rating for 
residuals of nose injury with facial scars.  A Notice of 
Disagreement was received in February 2003.  A Statement of 
the Case was issued in December 2003.  A timely appeal was 
received in January 2004.  The veteran canceled a hearing 
scheduled before a Board member at the RO in March 2004.


FINDING OF FACT

The veteran's service-connected nose scar is not productive 
of more than a slight disfigurement; is less than 5 inches 
(13 cm.) long and one-quarter inch (0.6 cm.) wide at widest 
part; does not exceed six square inches (39 sq. cm.); is not 
elevated or depressed on palpation; is not adherent to 
underlying tissue; and the skin is not indurated and 
inflexible.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of nose injury with facial scars are not met.  38 U.S.C.A. § 
1155 and 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7800 through 7805 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.118, Diagnostic Codes 7800 through 7805 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
In July 1998, prior to enactment of the VCAA, the Board 
granted the veteran service connection for residuals of nose 
injury with facial scars.  In March 2002 the RO evaluated 
that disability as noncompensable.  In February 2003, the 
veteran filed a Notice of Disagreement with the RO's 
noncompensable evaluation.  In August 2003, the RO sent 
notice to the veteran of what the evidence  must show to 
establish entitlement, what information VA is responsible to 
obtain, what evidence VA will make reasonable efforts to 
obtain, and how the veteran could help VA in processing his 
claim.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in August 2003 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case was provided to the 
veteran in December 2003.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter and he did so.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran submitted private physician treatment records and VA 
obtained other private treatment records identified by him.  
VA treatment records also were obtained.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
August 1994, October 2003, and November 2003.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
condition since he was last examined.  The veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board granted service connection for residuals of nose 
injury with facial scars ("scar residuals") in July 1998, 
which the RO evaluated as noncompensable under Diagnostic 
Code 7800 effective May 25, 1994.  The veteran disagreed with 
this noncompensable rating.  The veteran's claim for a higher 
evaluation is, therefore, an original claim that was placed 
in appellate status by his disagreement with the initial 
rating award.  In these circumstances, separate ratings may 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board notes that the criteria for evaluating skin 
disabilities contained in 38 C.F.R. § 4.118 (which includes 
Diagnostic Code 7800) were revised effective on August 30, 
2002. See 67 Fed. Reg. 49,590-595 (2002).  The RO's March 
2002 rating decision was issued prior to the change in the 
regulations.  The RO, however, evaluated the veteran's scar 
residuals under the revised criteria in the December 2003 
Statement of the Case.  In both the March 2002 rating 
decision and December 2003 Statement of the Case, the RO 
evaluated the veteran's scar residuals under Diagnostic Code 
7800.

Under Diagnostic Code 7800 prior to the revisions, 
disfiguring scars to the head, face, or neck warranted a 
noncompensable evaluation if scarring is slight; a 10 percent 
evaluation if scarring is moderately disfiguring; a 30 
percent evaluation if scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles; and a 50 percent evaluation if scarring is 
complete or an exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  When, in 
addition to tissue loss and cicatrisation, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  Id. at Note.  

The revised rating criteria provide a 10 percent evaluation 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
The highest evaluation of 80 percent is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).  The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are:  (1) scar 5 or more inches (13 or more 
centimeters (cm.)) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations conducted in August 1994, October 2003 and 
November 2003; VA treatment records; and private treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against a 
higher evaluation under either the former or the revised 
rating criteria.  The August 1994 VA examination report shows 
that the veteran has a healed grade III nasal laceration scar 
with minimal cosmetic effects.  At the October 2003 VA scar 
examination, the examiner found the veteran to have a scar 
across the bridge of his nose measuring 3 cm. long and 2 
millimeters (mm.) at its greatest width.  On examination, 
there was no tenderness, no adherence to underlying tissue, 
no inflammation, edema, keloid formation, or gross 
distortion.  The scar was not unstable, and there was no 
elevation or depression of the surface contour on palpation.  
The scar was superficial, not deep.  The entire scar area was 
slightly hypopigmented compared to the surrounding tissue.  
There were no areas of induration or inflexibility, and no 
limitation of motion secondary to the scar.  The VA and 
private treatment records do no address the veteran's 
service-connected scar residuals.

In applying the former criteria in Diagnostic Code 7800 to 
this case, the Board finds that the veteran's scar was not 
productive of more than a slight disfigurement, which is 
evaluated as noncompensable.  The veteran is not entitled to 
a higher evaluation unless the medical evidence shows that 
the scar is moderately disfiguring, which the medical 
evidence does not show.  The veteran is not, therefore, 
entitled to a compensable rating for his scar residuals under 
the former criteria in Diagnostic Code 7800.

Under the revised criteria in Diagnostic Code 7800, the Board 
finds that the veteran is also not entitled to compensable 
evaluation of his scar residuals because the veteran's scar 
does not meet any of the eight characteristics of 
disfigurement.  Specifically the scar is not of the requisite 
length or width, nor does it affect an area exceeding 6 
square inches (39 sq. cm.).  Although there is some evidence 
of slight hypo-pigmentation, the affected area does not 
exceed 6 square inches (39 sq. cm.) as required.  The 
objective findings also found that the surface contour of the 
scar was not elevated or depressed on palpation, the scar was 
not adherent to underlying tissue, no underlying soft tissue 
was missing, and the skin was not indurated and inflexible.  
Without objective medical evidence of at least one of the 
above criteria, the veteran is not entitled to a compensable 
rating for his scar under the revised Diagnostic Code 7800.

Although the veteran's scar is a facial scar, and, thus, most 
appropriately rated under Diagnostic Code 7800, the Board has 
considered alternative Diagnostic Codes that may afford the 
veteran a higher rating.  Under the former criteria, 
Diagnostic Code 7803 provided that superficial scars that are 
poorly nourished with repeated ulceration warrant a 10 
percent rating.  Similarly Diagnostic Code 7804 provided that 
superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent disability evaluation.  
The objective medical evidence shows that the veteran's scar 
is well healed and not tender or painful on palpation.  
Accordingly, the application of these Diagnostic Codes would 
not provide the veteran with a compensable evaluation.

Likewise, under the revised criteria, a 10 percent disability 
rating is assigned for superficial scars that are unstable or 
are painful upon examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 and 7804 (2004).  An unstable scar is where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  As stated above, the objective medical evidence does 
not show that the veteran's scar is either unstable or 
painful upon examination.  The veteran is not, therefore, 
entitled to a compensable evaluation under the revised 
criteria for Diagnostic Codes 7803 and 7804.

Under either the former or the revised criteria, Diagnostic 
Code 7805 provides that scars may also be evaluated to the 
extent that they cause limitation of function of the affected 
part.  38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 (2004).  
The objective medical evidence shows that the veteran's scar 
does not cause any limitation of function.  The veteran is 
not, therefore, entitled to a compensable evaluation under 
this diagnostic code.

The Board concludes that the veteran is not entitled to a 
compensable evaluation for his service-connected scar 
residuals under any applicable diagnostic code, and his 
appeal is, therefore, denied.

The Board acknowledges that the veteran has claimed that he 
has problems with nasal blockage, breathing, and sleep apnea 
due to the injury to his nose.  The Board notes, however, 
that the RO has separately address these claims and denied 
them in a March 2004 rating decision.  The only residual that 
has been service connected and evaluated is the scar on the 
veteran's nose, and that is the issue that has been appealed 
to the Board.  Since the RO has separately addressed the 
veteran's claims with regards to other residuals from his 
nose injury, the Board declines to consider those claims at 
this time as they are not properly before it on appeal.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2004), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's scar residuals has 
resulted in any hospitalization or other extensive treatment 
regimen.  In addition, there is no contention or evidence of 
record showing that it interferes with any employment to a 
degree that would render the application of the regular 
schedular standards impractical.  In the October 2003 VA scar 
examination, the veteran denied any pain due to the scar on 
his nose.  In other words, the veteran does not have any 
symptoms from his service-connected scar residuals that are 
unusual or are different from those contemplated by the 
schedular criteria.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. 
§ 4.1 (2004) specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board finds, therefore, that the veteran is not entitled to 
extraschedular consideration for his scar residuals.






ORDER

Entitlement to an initial compensable rating for service-
connected residuals of nose injury with facial scars is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


